Citation Nr: 1446301	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-03 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for arthritis of both hands, to include psoriatic arthritis secondary to service-connected disabilities.

2. Entitlement to service connection for arthritis of both feet, to include psoriatic arthritis secondary to service-connected disabilities.

3.  Entitlement to service connection for arthritis of the low back, to include psoriatic arthritis secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to July 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the New York, New York RO.  On his January 2010 substantive appeal, the Veteran requested a Travel Board hearing; however, he later cancelled this request in June 2011. 

It is noted that the issue was originally framed as arthritis of both feet, both hands, and the lower back.  However, in light of the diagnoses and other medical information of record, the issue has been re-characterized to encompass any arthritis, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes initially that the Veteran is service connected for arthritis of the left knee and little toe as well as psoriasis.  VA treatment records note ongoing treatment for psoriasis and psoriatic arthritis of the joints including hands, back, and feet.

In July 2008, the Veteran was afforded a VA examination which noted painful motion of the right and left foot, painful motion and spasm of L4-L5 of the low back, and pain on the left and right hand.  Imaging studies showed normal hands, feet, and back.  The examiner opined that it was less likely than not that arthritis of both hands, lower back, and balls and toes of the right foot are secondary to the Veteran's service-connected arthritis of the left knee and little toe.  The examination report does not offer a clear diagnosis of the Veteran's hand, feet, and back disabilities; it notes that imaging studies were normal, but later refers to arthritis of both hands, lower back, and feet.  It also does not address the question of aggravation, and the opinion regarding direct causation does not include rationale (rendering it inadequate). 

Furthermore, the record repeatedly indicates that the Veteran has been diagnosed with psoriatic arthritis.  The July 2008 examiner never addressed this diagnosis, nor whether it is related to or aggravated by either the Veteran's service-connected left knee and little toe arthritis or his service-connected psoriasis.  Consequently, another examination to secure a medical opinion that addresses all remaining medical questions is necessary.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder updated treatment records, including any relevant records from the Albany, New York VAMC for the period from November 2008.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any identified arthritic condition of the hands, feet, and back, to include degenerative joint disease, osteoarthritis, and psoriatic arthritis.  The claims folder, including a copy of this remand, must be provided to the examiner for review; the examiner must indicate that the claims folder was reviewed.

 All necessary special studies or tests should be accomplished.  The examiner is additionally asked to accomplish the following:

(a) Please identify by medical diagnosis each arthritic condition of the hands, feet, and low back.  If none is found, please reconcile that finding with the diagnosis of psoriatic arthritis in the record. 

(b) For each arthritic condition found, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any arthritic condition had onset during or was caused by the Veteran's active service. 

(b) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any arthritic condition is due to the Veteran's service-connected psoriasis or service-connected left knee and little toe arthritis. 

(c) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any arthritic condition is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected psoriasis or service-connected left knee and little toe arthritis.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's arthritic condition found prior to the aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability(ies).

3.  The RO should then review the record and re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



